DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendment filed on 05/23/2022.
Claims 1 and 11 have been amended and are hereby entered.
Claim 4 has been canceled.
Claims 1-3 and 6-11 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-4 and 6-11 on pages 8-19 of the 05/23/2022 Response have been considered and are generally persuasive. Specifically, Applicant’s persuasive arguments are regarding the amendments made to independent claims 1 and 11. Applicant’s amendments made to the independent claims overcome the prior art of Sager et al. (U.S. Pre-Grant Publication No. 2015/0262125, hereafter known as Sager) in view of Bostick et al. (U.S. Pre-Grant Publication No. 2017/0293886, hereafter known as Bostick), further in view of Hens et al. (U.S. Pre-Grant Publication No. 2017/0249581, hereafter known as Hens) and Aziz et al. (U.S. Pre-Grant Publication No. 2017/0330256, hereafter known as Aziz) as indicated in the 5/10/2022 Examiner Interview and as summarized on page 18 of Applicant arguments. Also as discussed in the Examiner Interview, further search and consideration of prior art was performed in light of Applicant’s amendments. As will be discussed in more detail in the Novel/Non-Obvious section below, while all of the limitations of independent claims 1 and 11 are taught individually in the prior art after further search and consideration, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art to result in the inventions of claims 1 and 11 when read as a whole. Therefore, the 35 U.S.C. 103 rejections of claims 1 and 11 have been withdrawn. By virtue of their dependence on novel/non-obvious claim 1, claims 2, 3 and 6-10 have also had their 35 U.S.C. 103 rejections withdrawn as well.
Applicant’s arguments, see pages 20-28, filed 05/23/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-4 and 6-11 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-4 and 6-11 have been maintained. 
First, Examiner believes the responses provided in the 10/05/21 Office Action to Applicant’s 101 arguments dated 08/05/21 and in the 03/15/2022 Office Action to Applicant’s 101 arguments dated 12/16/2021 still apply, but the full length of the response is not repeated here for the sake of brevity.
Next, Applicant argues on page 20 that Examiner is not evaluating the instant claims according to USPTO Guidelines by being overly broad in classifying claim limitations as part of the abstract idea. Examiner respectfully disagrees. Examiner notes that the portion of USPTO guidance Applicant has cited in this section has been incorporated into MPEP 2106.04 II.A.1. After reciting the language cited by Applicant, MPEP 2106.04 II.A.1. goes on to state “Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis).” Therefore, the context for the cautionary directives Applicant cites is to warn against improperly classifying claims that merely invoke an abstract idea as claims that recite an abstract idea. In the context of the instant claims, the claim limitations, when considered as a whole recite managing the delivery of a package when the intended recipient is not available. Specifically, claim 1 recites a commercial interaction with a receiving agent, with the method including determining a plurality of candidate agents, calculating costs of using each agent to deliver the package including compensation and incentives, and offering the redelivery job to the candidates in increasing cost order until a candidate accepts. These limitations do not merely involve the abstract idea of commercial interactions, they recite the commercial interaction itself. Namely, they recite parties available to enlist to perform a service, calculating the costs associated with enlisting each party, and making an offer to the most cost-effective party. Therefore, while Examiner agrees that caution should be taken to avoid misclassifying claims as reciting abstract ideas when they instead merely involve abstract ideas, each of the method steps in the instant claims recite the abstract idea of the claim even when using this principle.
Applicant then argues on pages 21-23 that the claimed invention integrates its abstract idea into a practical application by providing an improvement to a technical field. Examiner respectfully disagrees. While Examiner agrees that an improvement to a technology or technical field can integrate an abstract idea into a practical application, Examiner notes that MPEP 2106.05(a) states “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” As discussed above, in the 03/15/2022 Office Action, and in the rejection below “a computer” is the only additional element present in the independent claims.  
However, also per MPEP 2106.04(d) II. “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (emphasis added).
Examiner referred to pages 12 (“FIG. 2 is a block diagram of an example of a configuration of information processing system 31 according to the embodiment… Information processing system 31 is a computer which includes, for example, processor 310 (microprocessor), a memory, and communication unit 319”) and 34 (“Integration may be realized with a dedicated circuit or a general-purpose processor”) of Applicant’s specification during the evaluation to determine that the judicial exception (the method steps) as currently claimed are merely being implemented on a computer. Per MPEP 2106.04(d) II., because the computer is merely being used as a tool to implement the judicial exception, the computer of claim 1 does not integrate the judicial exception into a practical application.
Even assuming, arguendo, that the limitation of “obtaining information indicating absence of a consignee at a delivery address of a package being delivered”, which Applicant appears to be arguing is the limitation that provides the alleged improvement to a technical field, is an additional element Applicant’s arguments would still be unpersuasive. Specifically, MPEP 2106.05(a) states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology”. Regarding the obtaining of information indicating absence in the claims, Applicant’s specification states on Page 19 lines 24-27 “absence detector 411 may detect absence of consignee 2 by deliverer 4 actually going to consignee 2, finding out the absence of consignee 2, and inputting the absence to deliverer terminal 41”. It would not have been apparent to one of ordinary skill in the art at the time of filing that the deliverer going to the consignee location and inputting information if the consignee is absent was a technical improvement. As noted in Applicant’s Background section of the specification, deliveries in which the consignee is absent are common, and merely inputting information into a terminal would not be a technical improvement to one of ordinary skill in the art. As this embodiment is expressly recited in the specification, the BRI of the obtaining of information indicating absence of the consignee encompasses this embodiment and therefore would not reflect an improvement to a technical field. 
Examiner also notes that limiting the claim to the embodiment of claim 6 in which the absence information is based on sensor information from a device at the delivery address would also not be persuasive, as a technical explanation of obtaining the sensor information from the device is not provided during the mentions of sensor information on pages 19-20 of Applicant’s specification.
Regarding the recited advantages of the claimed invention argued by Applicant on pages 22 and 23, namely the lower cost and lower consignee effort, Examiner respectfully disagrees that these advantages stem from an improvement to a technological field, but instead they stem from an improvement to the abstract idea (the commercial interaction discussed above) that is recited in the claims. Specifically, the lower cost of delivery and less effort required by the consignee stem from selection of a delivery agent to employ to deliver the package to the consignee at a lower cost than it would take to perform a traditional redelivery at a later time. As discussed above, the MPEP states that improvements that integrate an abstract idea into a practical application cannot come from the judicial exception alone. Therefore, the advantages, while recited in the specification, do not integrate the claim into a practical application. 
After restating claim 1 on page 24 and the top of page 25, Applicant argues that claim 1 is integrated into a practical application because the claim is directed to a “particular, limited application” and thus “would not preempt the use of this information processing methodology” in all fields. MPEP 2106.04 I. states “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible)… While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").” Therefore, just because Applicant’s claim 1 would not preempt the use of this information processing method in all fields does not make the claim eligible on its own, and the claim must be evaluated using the Alice/Mayo test to determine eligibility. As shown below, taking claim 1 through the steps of the Alice/Mayo test returns the result of claim 1 being ineligible. 
Next, on pages 26-27, Applicant discusses the 35 U.S.C. 101 arguments raised during the 5/10/2022 Interview. Applicant points to MPEP 2106.05(f) for support that the claimed invention integrates its judicial exception into a practical application. Examiner respectfully disagrees. Examiner disagrees because the MPEP sections cited by Applicant refer to effects of additional elements of claims whereas the benefits/particularity of the claimed invention are being provided by the judicial exception itself. Specifically, as discussed above, the benefits of the claimed invention are being provided by the contracting of a low (lower than redelivery) cost receiving agent to complete a delivery to a currently-absent consignee (the commercial interaction of the claim). Similarly, the particularity of the claimed invention is provided by the judicial exception (the underlined limitations on pages 24 and 25 all fall under the judicial exception). In contrast, following the MPEP 2106.05(f)(3) citation made by Applicant, the MPEP goes on to state “in BASCOM, the combination of additional elements, and specifically "the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea” (emphasis added). Therefore, a more relevant portion of MPEP 2106.05(f), considering that “a computer” is the only additional element of claim 1, is from MPEP 2106.05(f)(2): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (emphasis added). Therefore, the judicial exception of claim 1 is not integrated into a practical application.
Finally, Applicant requests on page 28 an explanation of why “the package delivery field” is not a technical field. As discussed throughout the foregoing remarks, delivering a package and contracting a party to undertake a delivery fall under the Certain Methods of Organizing Human Activity abstract idea, specifically under the commercial interaction subset of Certain Methods of Organizing Human Activity. Per MPEP 2106.05(a) II. “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Similarly, the contracting of a receiving agent to undertake a delivery is a commercial interaction, and thus does not fall into a technology or technical field. 
When applying this citation to the instant claims, because the delivering a package and contracting a party to undertake a delivery fall under the judicial exception of the claims, an improvement how the package is delivered is not an improvement to technology. Specifically, similar to the Trading Technologies example above, the improvement of acquiring additional information about a delivery (in the instant claims, that the consignee is absent) in order to make a more cost-conscious decision regarding completing the delivery is improving a business process and not a technology.
Therefore, Applicant’s arguments regarding the 35 U.S.C. 101 rejections are unpersuasive, and the rejections are maintained.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a candidate information obtaining unit” in claim 11
“a package information obtaining unit” in claim 11
“a redelivery cost calculator” in claim 11
“a receiving agent delivery cost calculator” in claim 11
“a selecting unit” in claim 11
“a notifying unit” in claim 11
“an incentive calculator” in claim 11
“an assigning unit” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Per MPEP 2181 II. B., a computer-implemented means-plus-function limitation must have a physical structure (hardware) as well as an algorithm disclosed in the specification. Regarding the limitations listed above, hardware for all of the limitations is disclosed in lines 5-11 of page 13 of the specification. The algorithms for the above limitations are found in the following places:
Lines 10-17 of page 14 disclose the algorithm for “a candidate information obtaining unit”
Lines 18-29 of page 14 disclose the algorithm for “a package information obtaining unit”
Line 30 of page 14 thru Line 29 of page 15 disclose the algorithm for “a redelivery cost calculator”
Line 30 of page 15 thru Line 31 of page 16 disclose the algorithm for “a receiving agent delivery cost calculator”
Line 32 of page 16 thru line 10 of page 18 discloses the algorithm for “a selecting unit”
Lines 11-29 of page 18 disclose the algorithm for “a notifying unit”
Lines 14-24 of page 32 disclose the algorithm for “an incentive calculator”
Line 30 of page 18 thru line 4 of page 19 as well as lines 14-24 of page 32 disclose the algorithm for “an assigning unit”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing the delivery of a package when a consignee is not present at the original delivery location. 
As an initial matter, claims 1-3 and 6-10 all fall at least into the method/process category of statutory subject matter, and claim 11 falls into at least the “machine” category of statutory subject matter. Eligibility analysis of the claims then proceeds to determining whether the claim is directed to a judicial exception.
Claim 1 recites the concept of managing the delivery of a package when a consignee is not present at the original delivery location, which is a certain method of organizing human activity including managing commercial interactions. An information processing method, the information processing method comprising: obtaining information indicating absence of a consignee at a delivery address of a package being delivered, obtaining, for each of a plurality of candidates for a receiving agent who acts to receive the package, information related to the candidate; obtaining information indicating a position of the package and information indicating the delivery address of the package; calculating a redelivery cost required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address; calculating, for each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate; selecting, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the redelivery cost; notifying the receiving agents of a query about whether or not it is possible to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents, and notifying the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package; calculating an incentive based on a difference between the redeliverv cost and the receiving agent delivery cost; and assigning the incentive calculated to the receiving agent, wherein the information related to the candidate includes a compensation for acting to receive the package, and the receiving agent delivery cost includes a cost based on the compensation which is in addition to the incentive calculated to the receiving agent all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a device. The claim does not integrate the abstract idea into a practical application because the element of a device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 7-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of managing the delivery of a package when a consignee is not present at the original delivery location, which is a certain method of organizing human activity including managing commercial interactions. When information indicating absence of a consignee at a delivery address of a package being delivered is obtained, obtains, for 30each of a plurality of candidates for a receiving agent who acts to receive the package, information related to the candidate; obtains information indicating a position of the package and information indicating the delivery address of the package; calculates a redelivery cost - 38 -required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address; calculates, for 5each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate, the receiving agent delivery cost including a cost based on a compensation for acting to receive the package, the information related to the candidate including the compensation; selects, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the 10redelivery cost, notifies the receiving agents of a query about whether or not it is possible to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents, notifies the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package, calculates an incentive based on a difference between the redelivery cost and the receiving agent delivery cost; and assigns the incentive calculated to the receiving agent in addition to the compensation for acting to receive the package all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, a notifying unit, an incentive calculator and an assigning unit. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, a notifying unit, an incentive calculator and an assigning unit amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious
Regarding claims 1 and 11, the claims are distinguished over the current art of record. As discussed in detail in the 3/15/2022 Non-Final Office Action, the combination of Sager et al. (U.S. Pre-Grant Publication No. 2015/0262125, hereafter known as Sager) in view of Bostick et al. (U.S. Pre-Grant Publication No. 2017/0293886, hereafter known as Bostick), further in view of Hens et al. (U.S. Pre-Grant Publication No. 2017/0249581, hereafter known as Hens) and Aziz et al. (U.S. Pre-Grant Publication No. 2017/0330256, hereafter known as Aziz) taught all of the limitations of claims 1 and 11 as filed on 12/16/2021. Applicant’s amendments dated 05/23/2022 further require a compensation for the candidate receiving agent as part of the receiving agent delivery agent cost. The difference between this narrower receiving agent delivery cost and the redelivery cost is then used to calculate an incentive, additional to the aforementioned compensation, that will also be assigned to the receiving agent. The combination of Sager, Bostick, Hens and Aziz teaches a single incentive/compensation amount for the receiving agent based on the difference in redelivery cost and cost of rerouting the item to the receiving agent, and does not teach separate compensation and incentive amounts, with the compensation part of the receiving agent delivery cost. 
Other prior art teaches separate compensation and incentive amounts. For example, McCandless et al. (U.S. Pre-Grant Publication No. 2018/0330324, hereafter known as McCandless) teaches in [0033] base pricing rates for carriers and teaches in [0035] incentives to the carrier in addition to the base rate for accepting a shipment. As another example, Dicker et al. (U.S. Pre-Grant Publication No. 2017/0352125, hereafter known as Dicker) teaches in [0039] that an initial compensation offer can be supplemented with an incentive. However, it would not have been obvious to one of ordinary skill in the art to combine either McCandless or Dicker with Sager, Bostick, Hens and Aziz. McCandless teaches that the incentives are flat percentages based on rules (high demand days result in an incentive of 20% of base compensation, etc.), and it would not have been obvious to combine this teaching into the Sager, Bostick, Hens and Aziz combination in which an incentive is determined based on a difference between costs. Dicker teaches the offered incentives escalating until a job is accepted, which likewise would not have been obvious to combine into the Sager, Bostick, Hens and Aziz combination in which an incentive is determined based on a difference between costs. Therefore, this prior art does not teach claim 1 or claim 11 as a whole.
Other prior art of record also does not fully teach the claim as a whole. Henderson, II (U.S. Pre-Grant Publication No. 2019/0205832, hereafter known as Henderson) teaches neighbors receiving a percentage of the overall shipping costs to receive package on behalf of a consignee in [0057], but also does not teach the claimed compensation and incentive calculation. Finally, https://www.dhl.de/en/privatkunden/pakete-empfangen/pakete-zuhause-empfangen/wunschnachbar.html (“Preferred Neighbor”, accessed as of 02/10/2019) teaches delivery to a neighbor of the consignee, but also does not teach the claimed compensation and incentive for the neighbor.
Therefore, while all of the limitations of claims 1 and 11 are taught in the prior art individually, it would not have been obvious to one of ordinary skill in the art before the effective filing date to combine the prior art in such a way as to arrive at the claimed invention of claims 1 and 11 as a whole. Therefore, it is in the combination of claimed features of claims 1 and 11 that the claims are non-obvious over the prior art of record.
By virtue of their dependence on non-obvious claim 1, dependent claims 2, 3 and 6-10 are also non-obvious over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628          

                                                                                                                                                                                                      /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628